74 F.3d 1232NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Robert Lewis MORGAN, Plaintiff-Appellant,v.J.R. POPLIN, Detective;  City of Raleigh;  United States OfAmerica, Defendants-Appellees.
No. 95-7171.
United States Court of Appeals, Fourth Circuit.
Submitted:  December 14, 1995.Decided:  January 11, 1996.

Robert Lewis Morgan, Appellant Pro Se.  Charles Edwin Hamilton, III, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, NC;  Dorothy K. Woodward, Raleigh, NC, for Appellees.
Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief in his civil rights action.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Morgan v. Poplin, No. CA-94-870-CV-5-BO (E.D.N.C. July 19, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED